DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
	Applicants’ preliminary amendment filed April 18, 2019 is acknowledged and has been entered.  Claims 2-7, 11, 12, 14, 15, 17, and 20-52 have been canceled.    Claims 1, 8, 10, 13, 16, 18, and 19 have been amended.   New claims 53-64 have been added.   Claims 1, 8-10, 13, 16, 18, 19 and 53-64 are now pending in the instant application.    

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).


As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 8-10, 13, 16, 18, 19, 53-56 and 64, drawn to a composition comprising P. acnes bacterial strain.

Group III, claims 61-63, drawn to a kit.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a P. acnes bacterial strain, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Patzold et al (WO 2016/172196-A1).             
The prior art discloses “In some embodiments, the composition is stable at room temperature for at least three months. In some embodiments, the composition is not naturally occurring. In some embodiments, one or more of the P. acnes bacterial strains is selected from the group of non-pathogenic P. acnes strains consisting of: Dl, A5, C3, HI, H2, H3, Kl, K2, K4, K6, K8, K9, LI and F4.”  (p. 2, linws 21-25)  “Aspects of the invention relate to the use of a composition comprising one or more live bacterial strains for treatment of acne, wherein the composition is topically administered to the skin of a subject with acne following administration of a disinfectant or antibiotic to the skin of the subject, wherein the one or more live bacterial strains are P. acnes bacterial strains, and optionally wherein one or more of the live bacterial strains are selected from the group consisting of: P. acnes 6609 (HI), Cl, C3, Dl, A5, HI, H2, H3, Kl, K2, K4, K6, K8, K9, LI and F4 bacterial strains.” (p. 3, lines 4-10)   “FIGs. 3A-3D depict microbiome change after P. acnes strains transferred from donor to recipient. In the upper panel, the bar chart indicates how some P. acnes strains populated the skin of the recipient. In the lower panel, a phylogenetic tree of the strains analyzed is shown (based on Single Locus Sequence Typing (SLST) alleles). FIG. 3C shows a detailed population of the different P. acnes strains in the donor and recipient. FIG. 3D shows that a recipient subject’s microbiome became more similar to the donor subject’s microbiome after 3 days of application. Spearman correlation was used to measure the distance between different microbiomes.” (p. 5)    “In some embodiments, the composition is in the form of a gel, cream, ointment, lotion, serum, powder, aerosol spray or two-component dispensing system. In some embodiments, the composition further comprises one or more of a buffer, thickener or carrier.” (p.3, lines 20-22)   “As described in Scholtz et al., and as would be understood by one ordinary skill in the art, strains of P. acnes can be identified using single-locus sequence typing (SLST), involving PCR amplification and DNA sequencing of a target locus. An SLST scheme for P. acnes was developed and described in Scholz et al. using the target locus PPA2385 A P. acnes database associated with the SLST scheme described in Scholtz et al. is available online at http://medbac.dk/slst/pacnes.  Users can enter a P. acnes sequence into the online database to identify SLST fragments.   As used herein, “typing” a bacterial strain refers to identifying the bacterial strain, such as by using SLST. Table 1 in the Examples section lists allelic sequences used in SLST to identify strains described herein, such as P. acnes strains Dl, A5, C3, HI, H2, H3, Kl, K2, K4, K6, K8, K9, LI, and F4. One of ordinary skill in the art would understand the strain designations used herein, corresponding to those disclosed in Scholtz et al., and would understand how to identify whether a P. acnes strain corresponds to any of these specific strains by using, e.g., SLST.” (p. 7-20)  The technical feature of Group I is not special in that it does not define a novel contribution over the prior art; as such there is no special technical feature and therefore the Groups of inventions, I-III, lack a corresponding special technical feature. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.   Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645